EXHIBIT 10.2

AWARD FORMULA FOR 2008

LEGGETT & PLATT, INCORPORATED

2004 KEY OFFICERS INCENTIVE PLAN

The 2004 Key Officers Incentive Plan (“Plan”) provides cash awards to
participants based on the Company’s operating results for the prior year. There
are two award formulas under the Plan: one for Corporate participants and one
for Profit Center participants. Under both formulas, a participant’s award is
calculated by applying the award formula to a percentage of the participant’s
annual salary at the end of the year (the “target percentage”). The award
formula and each participant’s target percentage are determined by the Plan
Committee no later than 90 days after the beginning of each year.

Participants in the Plan are executive officers of the Company. The Company has
a separate Key Management Incentive Plan for other employees. Awards under the
Key Management Incentive Plan are calculated in substantially the same manner as
awards under the Plan. Collectively, the two plans are referred to as the
“Incentive Plans.”

Award Formula for Corporate Participants

Awards for Corporate participants are calculated based on the Company’s Return
on Net Assets (“RONA”). Certain adjustments are made to Earnings Before Interest
and Taxes (“EBIT”) and net asset amounts reported in the Company’s consolidated
Financial Statements to determine Plan RONA.

 

  •  

“Return” is equal to EBIT with addbacks for (i) awards under the Incentive
Plans, (ii) additional stock matches under the Company’s Executive Stock Unit
Program and Stock Bonus Plan, and (iii) restructuring-related and asset
impairment costs.

 

  •  

“Net Assets” are total assets with the following adjustments: (i) deduction of
cash and current liabilities, (ii) deduction or addback of accumulated other
comprehensive income (deduction if positive, addback if negative) reported in
shareholder’s equity section of balance sheet, (iii) deduction of goodwill and
(iv) quarterly averaging of all calculations.

 

  •  

Acquisitions are excluded from RONA calculations during the first two years
after the acquisition date.

The Committee may reduce a participant’s award by up to 10%, based on its
evaluation of the participant’s performance during the year.

When the Company achieves at least 16% RONA in a calendar year, the corporate
payout percentage will begin at 50% and will follow the schedule below. Payout
percentages for returns that fall between whole RONA percentage points are
adjusted proportionately. No awards are payable for a year when RONA falls below
16%. The payout is capped at 150%.

 

CORPORATE PARTICIPANT
PAYOUT SCHEDULE

 

RONA

  Payout %   <16%   0 % 16%   50 % 17%   60 % 18%   70 % 19%   80 % 20%   90 %
21%   100 % 22%   110 % 23%   120 % 24%   130 % 25%   140 % 26%   150 %



--------------------------------------------------------------------------------

The award is calculated by multiplying a participant’s salary, his target
percentage, and the payout percentage. For example, assume a participant’s
salary is $250,000, his target percentage is 50% and the company achieved a 21%
RONA for a 100% payout percentage. The participant’s award, assuming no
discretionary reduction, would be $125,000 (250,000 x 50% x 100%).

Award Formula for Profit Center Participants

Profit Center participants in the Plan manage numerous operating locations. The
Company sets an Incentive Earnings target and a Return on Capital Employed
(“ROCE”) target for each operating location every year. Profit Center awards are
based on achievement of these targets at operations under the participant’s
supervision. Incentive Earnings equals operating income, plus an addback of
corporate allocations. ROCE is equal to the Incentive Earnings of the operations
under the participant’s supervision, divided by the sum of those operations’
fixed assets and working capital.

The award may be reduced by up to 20% for certain key compliance shortcomings
relating to internal audit issues, accounting errors, safety/OSHA ratings, and
unremedied environmental problems occurring in those operations under the
participant’s supervision.

The Profit Center award is determined as follows:

 

Incentive Earnings (budget achievement)

   50% of total award

ROCE

   50% of total award

Potential Compliance Deduction

   (20% of total award)

The table below is used to determine the payout. Payout percentages for returns
that fall between whole percentage points are adjusted proportionately. No
awards are payable for achievement below 80%. The payout is capped at 150%. The
Committee has the discretion to reduce any participant’s award by up to 10%.

 

PROFIT CENTER PARTICIPANT
PAYOUT SCHEDULE

 

Achievement

  Payout   <80%   0 % 80%   60 % 90%   80 % 100%   100 % 110%   120 % 120%   140
% 125%   150 %

The award is calculated by multiplying a participant’s salary at year end, his
target percentage, and the weighted payout percentage for each portion of the
award. For example, assume a participant in the Plan has a $250,000 salary and a
50% target percentage, and the participant manages locations that collectively
achieved 90% of their Incentive Earnings targets and 110% of their ROCE targets
for the year. The Incentive Earnings portion of the participant’s award would be
$50,000 ($250,000 x 50% x 50% x 80%), and the ROCE portion of the award would be
$75,000 ($250,000 x 50% x 50% x 120%) for a total award of $125,000. If the
operations under the participant’s supervision had an average 4% compliance
deduction, this would reduce the final award payout to $120,000 ($125,000 –
[$250,000 x 50% x 4%]).